PER CURIAM:
Joel Watkins Fulp appeals from the district court’s order dismissing his 42 U.S.C. § 1983 (2000) action for failure to comply with its order to file a supplemental complaint to cure the defects in the original complaint. Because Fulp may cure the defect in his complaint by filing a supplemental complaint in accordance with the district court’s order, the dismissal is not appealable. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993). Accordingly, we dismiss the appeal for lack of jurisdiction. We further deny Fulp’s motion to amend caption. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED